[Cite as State v. Williams, 2021-Ohio-4523.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 108333
                 v.                                  :

MARSHALL WILLIAMS,                                   :

                 Defendant-Appellant.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DENIED
                 RELEASED AND JOURNALIZED: December 20, 2021


                           Cuyahoga County Court of Common Pleas
                                 Case No. CR-18-634683-A
                                 Application for Reopening
                                     Motion No. 550238


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Mary M. Frey, Assistant Prosecuting
                 Attorney, for appellee.

                 Marshall Williams, pro se.


MARY EILEEN KILBANE, J.:

                   On November 1, 2021, the applicant, Marshall Williams, pursuant to

App.R. 26(B) and State v. Murnahan, 63 Ohio St.3d 60, 584 N.E.2d 1204 (1992),

applied to reopen this court’s judgment in State v. Williams, 8th Dist. Cuyahoga No.
108333, 2020-Ohio-3588, in which this court affirmed his guilty pleas, convictions,

and sentences for drug trafficking and possession. He submits that his appellate

counsel should have argued that Article I, Section 10 of the Ohio Constitution

requires a trial court to inquire into the propriety of multiple representation in any

case in which two or more defendants charged with crimes arising out of the same

matter are represented by the same attorney. The state of Ohio filed its brief in

opposition on December 1, 2021. For the following reasons, this court denies the

application.

               In December 2018, the grand jury indicted Mr. Williams and his wife,

Ms. Shawnte Williams (“Ms. Williams”), in an eight-count indictment. Mr. Williams

faced two counts of drug trafficking, three counts of drug possession, and one count

of possession of criminal tools. Ms. Williams faced the same count of possession of

criminal tools and two counts of permitting drug abuse.          The same attorney

represented both of them.

               In January 2019, both Mr. Williams and Ms. Williams entered into a

joint plea agreement. Mr. Williams pled guilty to one count of drug possession and

an amended count of drug trafficking, in which the weight of the drugs was reduced

from “exceeds one hundred grams” to 27-100 grams. This allowed for a potential

reduction in sentence. The other counts against Mr. Williams were nolled. The

judge sentenced him to nine years in prison. Ms. Williams pled guilty to possession

of criminal tools, and the state nolled the other two counts. The judge sentenced her

to five years of probation.
               Mr. Williams’s appellate counsel argued the following:         (1) The

sentence was vindictive and not supported by the evidence; (2) The trial court erred

when it did not determine whether Mr. Williams understood the nature of the

offenses, the effects of the plea, and the waiver of certain constitutional rights; (3)

Trial counsel was ineffective for failing to file an indigency affidavit to waive a

mandatory fine and for continuing to represent codefendants despite a clear

conflict; and (4) The trial court erred in failing to inquire about the dual

representation, thus denying him due process and his right to counsel under the

United States Constitution Amendments V, VI, and XIV, and Article I , Section 10 of

the Ohio Constitution.

               After this court affirmed, the Supreme Court of Ohio accepted the

case to determine whether a trial court has an affirmative duty to inquire into the

possible conflict of interest created by an attorney’s dual or multiple representation

of codefendants in a criminal case. The court concluded that although making an

inquiry would be the better practice, absent some factor that would alert the court

about a possible conflict of interest, the trial court has no affirmative duty to make

the inquiry. This court further notes that Justice Brunner based her dissent on

Article I, Section 10 of the Ohio Constitution. State v. Williams, Slip Opinion No.

2021-Ohio-3152.

               App.R. 26(B)(1) and (2)(b) require applications claiming ineffective

assistance of appellate counsel to be filed within 90 days from journalization of the

decision unless the applicant shows good cause for filing at a later time. The
November 1, 2021 application was filed approximately 16 months after this court’s

July 2, 2020 decision. Thus, it is untimely on its face.

               In an effort to show good cause, Mr. Williams argues that his

appellate counsel failed to send him a copy of this court’s decision and that the

COVID pandemic caused him to have inadequate access to the prison’s library and

legal resources. However, these do not establish good cause for untimely filing an

application to reopen. In State v. Lamar, 8th Dist. Cuyahoga No. 49551, 1985 Ohio

App. LEXIS 7284 (Oct. 15, 1985) reopening disallowed (Nov. 15, 1995), Motion No.

263398, this court held that lack of communication with appellate counsel did not

show good cause. Similarly, in State v. White, 8th Dist. Cuyahoga No. 57944, 1991

Ohio App. LEXIS 357 (Jan. 31, 1991), reopening disallowed (Oct. 19, 1994), Motion

No. 249174 and State v. Allen, 8th Dist. Cuyahoga No. 65806, 1994 Ohio App.

LEXIS 4956 (Nov. 3, 1994), reopening disallowed (July 8, 1996), Motion No.

267054, this court rejected reliance on counsel as showing good cause. Specifically,

in State v. Mitchell, 8th Dist. Cuyahoga No. 88977, 2007-Ohio-6190, reopening

disallowed, 2009-Ohio-1874, this court rejected the argument that counsel’s failure

to timely inform the applicant of the outcome of his appeal was good cause.

               Furthermore, the courts have repeatedly rejected the claim that

limited access to legal materials states good cause for untimely filing. Prison riots,

lockdowns, and other library limitations have been rejected as constituting good

cause. State v. Tucker, 73 Ohio St.3d 152, 1995-Ohio-2, 652 N.E.2d 720; and State
v. Kaszas, 8th Dist. Cuyahoga Nos. 72547 and 72547, 1998 WL 598530 (Sept. 10,

1998), reopening disallowed, 2000 WL 1195676 (Aug. 14, 2000).

              The Supreme Court of Ohio in State v. LaMar, 102 Ohio St.3d 467,

2004-Ohio-3976, 812 N.E.2d 970, and State v. Gumm, 103 Ohio St.3d 162, 2004-

Ohio-4755, 814 N.E.2d 861, held that the 90-day deadline for filing must be strictly

enforced. In those cases, the applicants argued that after the court of appeals

decided their cases, their appellate lawyers continued to represent them, and their

appellate lawyers could not be expected to raise their own incompetence. Although

the Supreme Court agreed with this latter principle, it rejected the argument that

continued representation provided good cause. In both cases, the court ruled that

the applicants could not ignore the 90-day deadline, even if it meant retaining new

counsel or filing the applications themselves.     The court then reaffirmed the

principle that lack of effort, lack of imagination, and ignorance of the law do not

establish good cause for failure to seek timely relief under App.R. 26(B). Thus, Mr.

Williams’s misplaced reliance on his appellate counsel and his lack of library access

do not state good cause.

              Accordingly, this court denies the application to reopen.




MARY EILEEN KILBANE, JUDGE

EILEEN T. GALLAGHER, P.J., and
ANITA LASTER MAYS, J., CONCUR